10/25/2022



                                                                        Case Number: DA 22-0486



          IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court Cause No. DA-22-0486

 GILBERT R. JOHNSTON and JUDITH
 A. JOHNSTON, husband and wife;
 STEPHEN R. GIBBS; SCOTT SHONE;
 DONALD S. SMITH and BRENDA J.
 SMITH, husband and wife as trustees of
 the Donald S. Smith and Brenda J. Smith
 AB Living Trust; RACHELLE AMBER
 McCRACKEN; MICHAEL ALLEN
 McCRACKEN; SEAN JUSTIN SMITH;
 GERALD B. WOODAHL and SUSAN A.
 WOODAHL, husband and wife;                   ORDER GRANTING
 JEFFREY M. HOLLENBACK; JIM S.                APPELLANTS’ UNOPPOSED
 FERGUSON; ERIC W. SMART and                  MOTION FOR EXTENSION OF
 STEPHANIE NICOLE SMART, husband              TIME
 and wife; NANCY CORDIAL; EDS
 INVESTMENTS, LLC an Arizona limited
 liability company; NEWS
 DEVELOPMENT, LLC a Montana
 limited liability company; and JCO
 PROPERTIES, LLC, a Montana limited
 liability company,

              Plaintiffs and Appellants
 v.

 FIRST AMERICAN TITLE COMPANY,

              Defendants and Appellees

      HAVING REVIEWED Appellants’ Unopposed Motion for Extension of

Time and good cause appearing,

      IT IS HEREBY ORDERED that Appellants have December 5, 2022, to file

their Opening Brief



Order Granting Appellants’ Unopposed Motion for Extension of Time            1
ELECTRONICALLY SIGNED AND DATED BELOW

cc:   David B. Cotner/Kyle Ryan
      Jeffrey Roth/Jeffrey Kuchel




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
Order Granting Appellants’ Unopposed Motion for Extension of Time   Clerk of the Supreme2 Court
                                                                         October 25 2022